W. SHARP, Judge,
concurring in result.
There is something illogical about saying a sentence of forty years followed by life probation is illegal because it exceeds the statutory maximum (forty years or a life sentence), but a sentence to prison for life suspended after forty years followed by life probation, is lawful. In substance and reality, the two are identical, and will have an identical impact on Turner. One is hard pressed to explain the difference to him with a straight face.1 Since we are apparently bound by Poore v. State, 531 So.2d 161 (Fla.1988), I concur in this ease with reluctance.

. To quote Charles Dickens (Mr. Bumble commenting on the law): If that be the law, "the law is an ass — an idiot....” (Oliver Twist, Chapter 51)."